Appeal by defendants Panarella and Tuzio from judgment's of the County Court, Kings County, rendered January 6, 1960, convicting them, after a jury trial, of attempted extortion and of coercion (Penal Law, § 850, § 530), and sentencing them, respectively, as second felony offenders, as follows: (a) Panarella, to serve a term of 3% years to 5 years on the attempted extortion count, with execution suspended, and to serve an indefinite term in the New York City Penitentiary on the coercion count; (b) Tuzio, to serve a term of 3% years to 4 years on the attempted extortion count, and suspending sentence on the coercion count. Judgments affirmed. While we do not condone the conduct of the prosecuting Assistant District Attorney in his summation and in his gratuitous statements during the trial with respect to his own policies and virtues, nevertheless we feel that such transgressions may be disregarded pursuant to section 542 of the Code of Criminal Procedure. (See People v. Filocomo, 13 A D 2d 840.) Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.